DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election without traverse of Group I (claims 1-9, 13, 15-21, 23, 24, 26, 28-36, 38-49 and 51-62) and Species A (Figs.4A-B) in the reply filed on 12/07/2020 is acknowledged. Non-elected claims 63-72 are withdrawn from consideration.  
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019 and 01/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. In this case, the present title is “A capsule, a system for preparing a portable beverage from such capsule and use of such as capsule in a beverage preparation device” should be changed to --A capsule, a system for preparing a portable beverage--;. See MPEP 606.01.

Claim Objections
Claims 1-9, 13, 15-21, 23, 24, 26, 28-36, 38-49, 51-62 and 63-72 are objected to because of the following informalities:
Claim 1:
The phrase “and/or” in line 2, should be changed to --or--;
The word “if” in light 10, should be changed to --when--;
The phrase “the enclosing member is closed by means of a closing member of the beverage preparation device, such as an extraction plate of the beverage preparation device” as cited in lines 12-13, should be changed to --the enclosing member is closed by an extraction plate of a closing member of the beverage preparation device--;
The phrase “such as an extraction plate of the beverage preparation device” as cited in line 45, should be changed to -- such that the extraction plate of the beverage preparation device --;
Claims 63-72 should be canceled in light of the applicant’s election without traverse filed on 01/11/2021. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-9, 13, 15-21, 23, 24, 26, 28-36, 38-49 and 51-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 6340092, 16188173, 15811524, 15811528, 15811525, 15813054. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application No. 6340092, 16188173, 15811524, 15811528, 15811525, 15813054 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of copending Application No. 16340092, 16188173, 15811524, 15811528, 15811525, 15813054.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-9, 13, 15-21, 23, 24, 26, 28-36, 38-49 and 51-62 are allowed if:
The tittle is amended to overcome the Specification objection above;
Claim 1 is amended to overcome the Claim Objection;
The E-Terminal Disclaimer is filed to overcome the Double Patenting rejection above; 
Claims 63-72 should be canceled. 


The following is an examiner’s statement of reasons for allowance: 
None of prior art anticipate or render fairly obvious in combination to teach the limitations of of the claimed invention as cited in the independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
03/10/2021